The State Industrial Commission granted the application for an award. The employer, together with the insurance carrier, appealed upon the ground that section 13367, St. 1931, as amended by Laws 1933, c. 29, sec. 4, bars the claimant. On March 15, 1934, respondent filed a confession of error admitting that this court had decided with the petitioners. Indian Territory Illuminating Oil Co. v. Crown, 158 Okla. 51,12 P.2d 689. The cause is therefore reversed and remanded to the State Industrial Commission to vacate the award entered.